Citation Nr: 1007909	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-02 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected residual scar of the right knee from ligament 
graft.

2.  Entitlement to a compensable evaluation for service-
connected status post surgery, scar, right shoulder without 
shoulder joint instability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2002 to June 
2006.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 RO decision, which granted 
a claim for service connection for a residual scar of the 
right knee from a ligament graft and assigned a 
noncompensable evaluation, effective June 29, 2006, and 
granted a claim for service connection for status post 
surgery, scar, right shoulder without shoulder joint 
instability and assigned a noncompensable, effective June 29, 
2006.

The Board notes that the Veteran submitted additional medical 
evidence after the December 2007 statement of the case (SOC) 
was issued.  However, as this evidence does not relate to the 
Veteran's claim for an increased rating for service-connected 
residual scar of the right knee from ligament graft, the 
Board will proceed to adjudicate this claim with no prejudice 
to the Veteran.  As the Veteran's claim for an increased 
rating for service-connected status post surgery, scar, right 
shoulder without shoulder joint instability is being 
remanded, as discussed below, the Board finds there is also 
no prejudice to this claim.

The issue of entitlement to a compensable evaluation for 
service-connected status post surgery, scar, right shoulder 
without shoulder joint instability is in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected residual scar of the right 
knee from ligament graft is manifested by a well-healed 
surgical scar on the anterior right knee which is skin deep 
and asymptomatic.



CONCLUSION OF LAW

The criteria for a compensable disability rating for a 
service-connected residual scar of the right knee from 
ligament graft have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.118, Diagnostic Code 7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A December 2006 VCAA letter fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, this letter described how appropriate 
disability ratings and effective dates were assigned.  

Furthermore, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
since the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008) (where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to this 
claim have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
residual scar of the right knee from a ligament graft in 
January 2007.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's service-connected disability since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  The 
examiner reviewed the claims file and thoroughly examined the 
Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(finding that when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate).  The Board finds this examination 
report to be thorough and consistent with contemporaneous 
medical records.  Thus, the Board concludes that the 
examination in this case is adequate upon which to base a 
decision with regard to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
the Veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2009) provide for consideration of functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.

In a June 2007 rating decision, the RO granted service 
connection for a residual scar of the right knee from 
ligament graft and assigned a noncompensable evaluation, 
effective June 29, 2006, under Diagnostic Code 7805.  The 
Veteran seeks a higher evaluation.  

The Board acknowledges that 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805 were recently amended, effective October 23, 
2008.  However, as the Veteran's claim was received in 2006 
and this amendment applies to applications for benefits 
received by VA on or after October 23, 2008, these changes do 
not apply to the claim currently under consideration.    

The Board notes that the Veteran underwent a VA examination 
in January 2007.  At this examination, the Veteran reported 
that his right knee feels stiff with some swelling.  The 
Veteran reported some pain with an intensity of 1 out of 10.  
The examiner noted that the ligaments are stable, and there 
is no instability.  The Veteran's activities of daily living 
and his work are not affected.  There is no history of flare-
up.  The Veteran reported that repetitive motion increases 
the pain.  The Veteran does not use any brace or prescription 
drugs.  Upon examination, the Veteran was noted as having 
normal alignment of the right knee without any swelling or 
effusion.  His patellar position is normal.  The examiner 
noted a surgical scar anteriorly, which is well healed and 
skin deep.  Muscle tone was noted as good.  There is no 
tenderness.  Ligaments are stable.  McMurray, Drawer, and 
Lachman tests were negative.  His range of motion was noted 
as 0 to 140 degrees with complaint of pain in front of the 
knee joint.  Quadriceps muscle tone was noted as good and 
power was recorded as 5 out of 5.  X-ray reports of the right 
knee were normal.  The Veteran was diagnosed with normal 
right knee with residual scar from previous surgery.  It was 
noted that there is no additional limitation of motion due to 
pain, fatigue, weakness, or lack of endurance on repetitive 
use (three times) of the knee.  The examiner concluded by 
noting that there is no impairment of daily occupational 
activities due to the Veteran's service-connected right knee.   

The Board notes that the claims file also contains VA 
treatment records.  In a September 2006 VA treatment record, 
the Veteran complained of mild pain in the right knee where 
the graft was taken.  Examination revealed a normal knee with 
no erythema, edema, or open wound.  The Veteran was noted as 
having a surgical scar.  Active and passive range of motion 
were intact with and without resistance.  No point tenderness 
was noted.  Lachman and Drawer tests were negative. 

Diagnostic Code 7805 evaluates scars, other, based upon 
limitation of function of the affected part.  The Board notes 
that the Veteran has asserted that he experiences painful 
motion of the knee.  See Statement of Accredited 
Representative in Appealed Case, January 2009.  However, the 
Veteran was noted at the January 2007 VA examination report 
as having no impairment of daily occupational activities due 
to his service-connected right knee.  Normal range of motion 
of the knee is to 0 degrees extension and to 140 degrees 
flexion.  See 38 C.F.R. § 4.71a, Plate II (2009).  The 
Veteran was noted as the January 2007 VA examination as 
having a range of motion of 0 to 140 degrees.  Although the 
Veteran reported increasing pain on repetitive use, objective 
examination revealed no additional limitation of motion due 
to pain, fatigue, weakness, or lack of endurance on 
repetitive use (three times) of the knee.  In September 2006, 
the Veteran was noted as having active and passive range of 
motion intact with and without resistance.  While the Board 
is sympathetic to the Veteran's complaints of pain in his 
knee, objective examination has revealed no limitation of 
motion or other functional loss in the knee so as to warrant 
a compensable rating as contemplated by Diagnostic Code 7805.  
While the Board is sympathetic to the Veteran's complaints, 
and recognizes that the Veteran is competent to describe his 
symptoms, including pain and its impact on his daily life, 
the Board ultimately places more probative weight on the 
objective clinical findings of the competent health care 
specialist.  

The Board has considered alternative avenues through which 
the Veteran may obtain an increased disability rating for a 
scar.  
	
With regard to Diagnostic Code 7800, this diagnostic code 
evaluates disfigurement of the head, face, or neck.  As the 
Veteran's service-connected scar is on his knee, this 
diagnostic code is inapplicable.    

Diagnostic Code 7801 evaluates scars that are not located on 
the head, face, or neck, that are deep or that cause limited 
motion.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  The 
evidence of record does not reflect that the Veteran's scar 
is deep or causes limited motion.  Additionally, the Board 
notes that a 10 percent evaluation is awarded under this 
diagnostic code for scars that exceed 6 square inches.  There 
is no indication that the Veteran's knee scar exceeds 6 
square inches.  As such, this diagnostic code is 
inapplicable.  

Diagnostic Code 7802 assigns a 10 percent rating for scars 
covering an area or areas of 144 square inches (929 square 
centimeters) or greater that are not located on the head, 
face, or neck, that are superficial and that do not cause 
limited motion.  There is no indication in the evidence of 
record that the Veteran's scar is 144 square inches.  As 
such, this diagnostic code is inapplicable.  

Diagnostic Code 7803 awards a 10 percent rating for 
superficial, unstable scars.  According to Note (1) of this 
diagnostic code, an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  As there is no indication that the Veteran's scar is 
unstable, this diagnostic code is also inapplicable.  

According to Diagnostic Code 7804, a 10 percent rating is 
warranted for superficial scars, painful on examination.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2008).  There is no 
indication in the medical evidence of record that the 
Veteran's scar is painful upon examination.  As noted, the 
Veteran has repeatedly complained of residual pain in his 
knee; however, it is clear from the examination reports and 
his lay description that his pain is general to the knee and 
not specific to the actual scar.  In this regard, the 
Veteran's scar was specifically noted as not being tender at 
the January 2007 VA examination.  As such, this diagnostic 
code is also inapplicable.  

The Board notes that there are no other relevant skin 
diagnostic code sections for consideration in rating the 
severity of the Veteran's scar of the right knee.  As such, a 
compensable evaluation for the Veteran's service-connected 
residual scar of the right knee from ligament graft is not 
warranted. 

The Board notes that the Veteran asserted on his January 2008 
VA Form 9 Appeal and his January 2009 Statement of Accredited 
Representative in Appealed Case that VA did not consider 
painful motion under 38 C.F.R. § 4.59 in evaluating his right 
knee disability.  However, the Board again notes that the 
Veteran's pain is not specific to the scar itself so as to 
warrant a compensable rating under Diagnostic Code 7804, and 
the results of the January 2007 VA examination revealed that 
the Veteran's residuals of his ligament graft in the right 
knee did not include limitation of motion in the knee.  In 
fact, the examiner specifically noted that objective 
examination revealed no additional limitation of motion due 
to pain, fatigue, weakness, or lack of endurance on 
repetitive use (three times) of the knee.  X-rays were also 
negative for evidence of arthritis in the knee joint, and 
examination showed no evidence of instability, subluxations, 
or other manifestations in the knee that could support a 
compensable rating under one of the codes of38 C.F.R. § 4.71a 
(2009).  As noted, while the Board recognizes that the 
Veteran is competent to describe his symptoms, including pain 
and its impact on his daily life, the Board ultimately places 
more probative weight on the objective clinical findings of 
the competent health care specialist.  This is particularly 
the case here, where the clinical findings are consistent 
with those noted during the course of outpatient treatment in 
September 2006.  Consequently, the Board finds no indication 
in the medical evidence of record that the Veteran's service-
connected residuals of the ligament graft include in any 
symptoms or symptoms that would warrant a compensable rating 
under Diagnostic Codes 5256 to 5263, even taking into account 
additional functional loss resulting from pain and other 
symptoms as contemplated by Deluca.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 to 5263 (2009).  Thus, while the Board 
notes the Veteran's complaints of pain, the Board finds that 
the Veteran's symptoms have been thoroughly considered under 
all relevant diagnostic criteria and a compensable rating is 
not warranted.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's service-connected 
residual scar of the right knee from ligament graft has not 
been shown to cause marked interference with employment 
beyond that contemplated by the Schedule for Rating 
Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Additionally, the examiner at the January 2007 
VA examination specifically noted that the Veteran's 
activities of daily living and his work are not affected by 
his residual scar of the right knee from ligament graft.  
Thus, the Board finds that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for a compensable rating, and the benefit 
of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not 
for application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Fenderson, supra.


ORDER

Entitlement to a compensable evaluation for service-connected 
residual scar of the right knee from ligament graft is 
denied.


REMAND

The Veteran alleges that his service-connected status post 
surgery, scar, right shoulder without shoulder joint 
instability warrants a higher evaluation.  Having reviewed 
the claims file, the Board finds that additional development 
is necessary prior to the adjudication of this claim.  

The Board notes that the Veteran underwent a VA examination 
in January 2007.  At this examination, it was specifically 
noted that there was no evidence of neurological deficiency 
in the upper extremity.  Since this examination was 
conducted, the Veteran has submitted private medical records 
from Neurology Center of Michigan.  In a January 2008 
treatment record from this facility, it was noted that a 
neurophysical study of the Veteran's right upper extremity is 
consistent with a right suprascapula nerve injury/neuropathy.  
This treatment record also noted complaints of right upper 
extremity weakness and numbness.   

The Court has held that a Veteran is entitled to a new VA 
examination where there is evidence, including his 
statements, that the disability has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  As noted above, 
the Court has also held that VA's statutory duty to assist 
the Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green, 
supra.  

The record reflects that service connection has been 
separately established for carpal tunnel syndrome of the 
right wrist, and the 10 percent disability rating assigned 
for that disability is not presently before the Board.

However, it appears from the January 2008 treatment record 
that the Veteran has neurological impairment of the right 
upper extremity that is distinct from his service-connected 
carpal tunnel syndrome, and that was not present or not 
identified at the most recent VA examination.  Therefore, 
this claim must be remanded in order to afford the Veteran a 
VA examination to determine the current severity of his 
service-connected status post surgery, scar, right shoulder 
without shoulder joint instability.  The examiner should note 
any and all neurologic abnormalities associated specifically 
with the Veteran's service-connected status post surgery, 
scar, right shoulder.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
VA examination to determine the current 
severity of his service-connected 
status post surgery, scar, right 
shoulder without shoulder joint 
instability.  The claims folder must be 
made available to the examiner and 
pertinent documents therein should be 
reviewed by the examiner.  The examiner 
must note in the examination report 
that the claims folder was reviewed in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should note any and all 
neurologic abnormalities (other than 
the already service-connected carpal 
tunnel syndrome of the right wrist) 
associated specifically with the 
Veteran's service-connected status post 
surgery, scar, right shoulder without 
shoulder joint instability. 

2.	Then, readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the SOC.  In 
the event that the claim is not 
resolved to the satisfaction of the 
Veteran, he should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


